                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                           NO. 7:10-CR-11-H


UNITED STATES OF AMERICA           )
                                   )
                                   )
                                   )
     v.                            )                  ORDER
                                   )
RUSHAUN NECKO PARKER,              )
                                   )
     Defendant                     )


     This matter is before the court on defendant’s pro se motion

to reduce his sentence pursuant to § 404 the First Step Act of

2018 [DE #178].   Defendant previously filed a motion for reduction

of sentence which this court denied by order filed January 29,

2020 [DE #170.]     Defendant then appealed that ruling, and the

Fourth Circuit affirmed this court’s judgment [DE #175 and #176].

Therefore, the current motion [DE #178] is DENIED.



     This 24th day of September 2020.



                            __________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge

At Greenville, NC
#26




       Case 7:10-cr-00011-H Document 179 Filed 09/24/20 Page 1 of 1
